Citation Nr: 1816857	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a head injury, to include traumatic brain injury (TBI), not to include: headaches; scars; or hearing loss.  

2.  Entitlement to service connection for residuals of a head injury, to include TBI, not to include: headaches; scars; or hearing loss.  

3.  Entitlement to service connection for a right leg/ankle condition.

4.  Entitlement to service connection for a cervical spine condition. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from August 1988 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  While the appeal from that rating decision was pending, the Veteran filed a new claim for service connection for tinnitus.  This appears to have caused some confusion, with separate a Statement of the Case issued August 2015 for tinnitus only, and a separate appeals stream developed by the Board.

The Veteran testified before the undersigned at a May 2017 hearing which addressed each of the issues listed in this appeal.  A transcript of that hearing is of record.  As each issue has been properly developed and the Veteran was given the opportunity to testify as to each issue at his hearing, the Board has merged these two appeals and will address them in this single decision.  The Board notes an April 2015 rating decision and August 2015 SOC both characterized the Veteran's claim for service connection for tinnitus as an application to reopen a finally denied claim.  The Veteran's claim was previously denied in August 2013, but as the Veteran filed a timely notice of disagreement (NOD) and perfected an appeal which had not yet been decided, that decision never became final.  Therefore, as reflected on the title page, the Board has recharacherized this as a simple claim for entitlement to service connection for tinnitus.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1998 Board decision, the Veteran's claim for service connection for residuals of a head injury was denied.

2.  No appeal was filed to the Court of Appeals for Veterans Claims after the March 1998 Board decision.

3.  Since the  March 1998 Board decision, the Veteran has submitted evidence in support of his claim for service connection for residuals of a head injury (to include TBI, not to include: headaches; scars; or hearing loss) which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

4. The most persuasive evidence of record does not show a diagnosed TBI or other residual of a head injury that has not already been granted service connection

5.  The most persuasive evidence of record does not show a diagnosed right leg/ ankle condition during the period on appeal. 

6.  The most persuasive evidence of record does not show a nexus between the Veterans cervical spine condition and his active service. 





CONCLUSIONS OF LAW

1.  The March 1998 Board decision denying service connection for residuals of a head injury, to include TBI, not to include: headaches; scars; or hearing loss, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of a head injury, to include TBI, not to include: headaches; scars; or hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The Veteran's claimed residuals of a head injury, to include TBI, not to include: headaches; scars; or hearing loss, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

4.  The Veteran's claimed right leg/ankle condition was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

5.  The Veteran's claimed cervical spine condition was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Head Injury

The Veteran is seeking service connection for residuals of a head injury, to include TBI, not to include: headaches; scars; or hearing loss.  The RO has granted service connection under separate diagnostic codes for headaches, scars, and hearing loss 

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156, 20.1105 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  Evidence is material if, either by itself or considered in conjunction with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

A Board decision of March 1998 denied service connection for residuals of a head injury.  The rating decision became final upon mailing.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302,  20.1100 (2017).  The claim denied by the March 1998 Board decision was for "residuals of a head injury" generally.  As acknowledged by the August 2013 rating decision which reopened this broader claim and granted service connection for three specific residual conditions: headaches, scars, and bilateral hearing loss, the Veteran has provided evidence of residuals of his head injury which are not cumulative or redundant of the evidence of record in March 1998.  Specific to his claim for TBI, the Veteran has made statements about his symptoms after March 1998, including memory loss, trouble finding words, and trouble with his college coursework.  These comments were not of record in March 1998 and the Board finds them sufficient to pass the low threshold of raising a reasonable possibility, when considered with potential VA assistance and other evidence of record, of substantiating the Veteran's claim.  The Board therefore finds that the claim must be reopened and considered on its merits. 

Evidence

The Veteran's enlistment medical exam from July 1987 noted pre-service treatment for a concussion.  No residual symptoms were noted.  

The Veteran's service treatment records (STRs), private hospital records, insurance claim records, and post-service treatment records, all document a motor vehicle accident that occurred in April 1990.  The Veteran was a passenger in the back seat of a car which was struck head-on by another vehicle.  He was flown to a nearby hospital where he stayed for nine days.  A contemporaneous police report stated that the Veteran's head hit the right rear window and his body twisted in the car, resulting in lacerations of his upper body, a sprained ankle, and a bruised leg.  An October 1990 letter composed by the Veteran's personal injury lawyer summarized his claimed injuries as: right ankle sprain; right leg soft tissue injury; facial and scalp lacerations requiring surgery and stitches ; many contusions to the right lower extremity. 

An April 1990 STR determined that the Veteran's head injury was not due to his own misconduct.  It stated that his injuries were "minor injuries, mostly strains, cuts, and bruises" and " not likely to result in permanent disability or entitlement to disability benefits." 

The Veteran's separation medical exam from January 1993 noted a head injury in the medical history section but did not note any residual symptoms related to that injury.  

VA provided an August 1994 general medical exam.  The examiner noted the April 1990 accident but observed no residuals from that injury. 

Treatment records from March 1995 to June 1996 document the Veteran's complaint of headaches but no other residuals of the April 1990 accident. 

VA provided an August 2013 medical examination to determine whether and to what extent the Veteran suffered from a TBI.  The examiner reviewed the claims file and examined the Veteran.  The examiner opined that the Veteran does not have a TBI and has not had one at any time during the period on appeal.  The examiner cited: a dental exam from November 1990 on which the Veteran did not endorse symptoms indicating a likely TBI; an April 1990 STR recording sutures to the Veteran's nose but not mentioning any loss of consciousness of other neurologic indicators; a January 1994 examination recording the Veteran's head injury but observing a normal head with no residuals listed.  The Veteran reported a brief loss of consciousness after the April 1990 accident but did not remember having headaches or memory problems around that time.  The Veteran reported current symptoms including losing his train of thought, dizziness, headaches, difficulty putting sentences together, and leaving words out of emails.  Physical testing included the following results: CNII-XII screening exam, strength, sensation (PP/LT), MSRs, tone, motor control, proprioception, and vibration sense were all normal in all 4 limbs; no nystagmus; no LOB with gait; Romberg, Babinski, and Hoffman testing were all normal;  no dysmetria; no ataxia; no listlessness or restlessness; appropriate interactions and goal directed and appropriate responses; no oscillopsia; normal cover-uncover testing; MOCA score 27/30 (normal).  The examiner also noted the lack of documentation of a proximate-to-event diagnosis of TBI, even though there was documentation of the head injury itself. 

VA provided a June 2014 medical exam to evaluate the severity of the Veteran's service-connected headaches.  The Veteran reported lessened headache symptoms since he quit drinking alcohol in 1996.

The Veteran submitted an in-depth TBI evaluation which was undated and appears to have been completed by a VA doctor.  The doctor noted that the Veteran was 45 years old, placing this evaluation in 2013 or 2014.  The doctor stated that the Veteran's test results indicated mostly average range or better cognitive functioning.  His only below average score was on a word-list learning test, but although his number of words recalled was low-average, he showed a positive learning curve over four trials, had average range delayed memory, and had perfect recognitional recall, demonstrating that he had encoded the words.  The doctor stated that the Veteran's learning and memory on other memory tests were well within normal limits and his other cognitive test results were unremarkable.  The doctor explained that despite his mild difficulty accessing recently learned words, the Veteran's intact retention of the words indicated intact memory.

The doctor opined that these test results did not indicate memory impairment due to acquired neurologic involvement or to a progressive degenerative condition and that his test-performance was not indicative of a written language-based verbal learning disability.  The doctor concluded that the results of the Veteran's neuropsychological screening were unremarkable and not suggestive of acquired cognitive deficits.  The doctor also suggested several (non-TBI) outside factors that could account for the Veteran's difficulty with studying and retaining newly learned information.

The Veteran has stated that he believes that he has a TBI as a result of the April 1990 accident and that this TBI is what causes his memory and language issues. 

Analysis

There is no dispute that the Veteran suffered a head injury in service.  He is already service-connected for residuals of that injury including headaches, scars, and hearing loss.  This claim is specifically addressing service connection for a TBI.  The only opinion of record that supports the Veteran's claim of suffering from a TBI is his own.  The Board notes that the August 2013 VA examiner reviewed the claims file, examined the Veteran, and opined that the Veteran does not in fact suffer from a TBI.  The August 2013 VA examiner included a rationale that was comprehensive and consistent with the evidence of record, including extensive testing for TBI performed by that examiner.  It is unclear whether the doctor who prepared the undated TBI evaluation provided by the Veteran had access to the claims file.  However, he examined the Veteran, including taking an oral history of the claimed condition, performed extensive testing, and also concluded that the Veteran does not suffer from a TBI.  While the Veteran is competent to report his own experience of symptoms, the Board notes that he has denied experiencing his current memory loss and related symptoms at the time of the April 1990 crash.  He is also not noted to have any special medical training or experience.  The VA examiner and VA doctor have experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, their opinions are afforded significant weight, and are the most probative evidence of record.  Because the balance of the evidence does not show a current condition of TBI, service connection cannot be granted on either a direct basis or on any presumptive basis.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

II.  Right Leg/Ankle

The Veteran is seeking service connection for a right leg/ankle condition.

Evidence

As noted above, the Veteran's April 1990 in-service motor vehicle accident is well documented.  

April 1990 private hospital records noted a right lower extremity contusion.  The discharge order prescribed progressive exercise of the ankle with full running in seven to ten days.

An April 1990 STR documented complaints of right leg and right ankle pain and soreness after the accident.  The in-service doctor diagnosed right ankle sprain and right leg soft tissue injury.  The Veteran was prescribed Motrin and assigned six days of sedentary work pending a follow up appointment.  Later STRs address right knee complaints, now separately service-connected, but do not document further complaint of right leg or ankle pain.  The Veteran's January 1993 separation exam noted a head injury, right knee pain, and a bump on his rib cage.  It did not note any other complaints of right leg/ankle pain.

A March 1997 right ankle x ray showed a normal ankle. A July 1997 VA treatment record noted complaint of right ankle soreness.  No etiology was suggested and no follow up care is documented.

VA provided a June 2013 examination.  The examiner reviewed the claims file and examined the Veteran.  The Veteran told this examiner that his in-service right ankle pain resolved in service and had not bothered him until about five years ago.  He said it now sometimes feels like a needle is poking his ankle as he walks.  This new pain started around the same time he started working in a deli, requiring a lot of walking.  The Veteran also worked a second job which involved pushing a lawn mower.  Physical examination revealed a normal ankle with full range of motion and no objective evidence of pain on motion.  The examiner diagnosed a right ankle sprain which resolved in service with no residuals.  The examiner opined that there was no evidence of a current disability and that any pain being experienced by the Veteran was less likely than not caused by or related to his in service sprain.  The examiner opined that it was more likely caused by stress on the ankle caused by the Veteran's weight and two jobs which include significant walking and pushing.

At his May 2017 Board hearing the Veteran testified that his ankle may have started to bother him within a few years of his accident, but that he does not receive any medical treatment specific to his right ankle.  He stated that he has complained of ankle problems and doctors have checked it out, but he did not indicate that any doctor had diagnosed a condition or recommended any treatment.

Analysis

There is no dispute that the Veteran suffered an injury to his right leg and ankle in service.  This claim specifically addresses whether any current disorder of the right leg/ankle was caused by or aggravated by this in service injury.  The Board notes that neither the VA exam nor treatment records from the appeal period support a current diagnosis of a right leg/ankle disorder.  X ray findings were within normal limits and the treatment records are silent for any diagnoses.  While the Veteran claimed this as a broader right leg/ankle condition, the only testimony he provided was about his ankle as opposed to other parts of his leg.  Although the Board acknowledges the Veteran sprained his right ankle and bruised his right leg during service, there do not appear to be any current residuals.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

 The Veteran has provided competent and credible testimony that he sometimes experiences pain in his right ankle.  However, pain alone is not a disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  He also provided an opinion supported by the facts in the record.  As such, his opinion is afforded significant weight, and is the most probative evidence of record.  Based on a review of x ray records, medical treatment records, and an in person examination, the VA examiner determined that the Veteran does not have a current right ankle condition, and explained that any current right ankle pain was most likely related to the Veteran's weight and two jobs involving walking and pushing.   

Because the balance of the evidence does not show a diagnosed right leg/ankle condition at any time during the period on appeal, service connection cannot be granted on either a direct basis or on any presumptive basis.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  

III.  Cervical Spine

The Veteran is seeking service connection for a cervical spine condition.

Evidence

A private record from August 1983 documented a follow up appointment for evaluation of scoliosis.  Scoliosis, noted to cause the Veteran to stand with his right shoulder slightly higher than his left, was found to be mild.  No treatment was recommended. 

As noted above, the Veteran's April 1990 in-service motor vehicle accident is well documented.  However, the record does not reflect complaint, diagnosis, or treatment of a cervical spine condition related to this accident.  The Veteran's personal injury claim, noted above, did not mention any cervical spine injury.  The Veteran's STRs are also silent for complaint, diagnosis, or treatment of a cervical spine condition, other than scoliosis, in service.  There are no medical records indicating a cervical spine condition manifesting within one year of separation from service.

A September 1995 x ray showed dextroscoliosis of the cervical spine but was otherwise normal.  

VA provided a June 2013 examination.  The VA examiner reviewed the claims file and examined the Veteran.  The Veteran told this examiner that he may have had some whiplash from the April 1990 accident, but didn't really remember the details and was not really sure if he injured his neck at all.  The Veteran endorsed current symptoms of an occasionally stiff neck, especially in the morning, but it works itself out and he takes no medication.  Physical examination showed full range of motion with no objective evidence of pain on motion.  

The Veteran's treatment records are silent for complaint, diagnosis, or treatment of any cervical spine condition other than scoliosis.  Regarding scoliosis, the weight of the evidence demonstrates that the Veteran had preexisting scoliosis, a congenital defect, noted years before service entry, and there was no showing of superimposed disease or injury of the congenital defect during service, and no permanent worsening of scoliosis during service.

The Veteran has testified that his neck is sometimes stiff and feels tight, especially in the morning.  While the Veteran asserts that this was caused by his April 1990 accident, he has provided no supporting facts or rationale.  The balance of the evidence is against this claim.  The Veteran has stated that he is not actually sure that he injured his neck in that accident.  Despite documentation of several other injuries, neither his medical records nor his personal injury claim make any mention of a neck injury.

VA treatment records from July 2017 show that the Veteran was treated in an emergency room after falling 15 to 20 feet.  The Veteran had a cervical CT scan which showed no fracture or subluxation but did show mild degenerative changes in the cervical spine.

Analysis

The recent CT scan showing mild degenerative changes of the cervical spine is evidence of a current cervical spine disorder.  Before that CT scan, the record did not contain any diagnosed cervical spine condition.  Even the Veteran's own statements were equivocal, acknowledging that he was unsure if he had ever injured his neck in service and claiming no symptoms beyond an occasionally sore and stiff neck that would resolve on its own without treatment or medication.

There is still no competent evidence showing a nexus between the Veteran's current cervical spine disorder and any event or injury in service.  As noted above, the Veteran's STRs were silent for any complaint, diagnosis, or treatment of a cervical spine condition.  After leaving service, the Veteran had a September 1995 x ray that showed a normal neck, except for a mild pre-service congenital condition.  The VA examiner, who reviewed the record and examined the Veteran, could not find anything wrong with the Veteran's neck, and therefore opined that any claimed cervical spine condition was less likely than not related to service.  While the Veteran now has a diagnosed cervical spine condition, the Board finds that the balance of the evidence, including a normal x ray and a normal VAX, fail to show any nexus between the Veteran's recently diagnosed cervical spine condition.  Service connection on a direct basis must therefore be denied. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  


Presumptive Service Connection

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2017).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran was first diagnosed with mild degenerative arthritis of the cervical spine in July 2017, more than 20 years after his separation from service.  There is no medical or even lay evidence to support a finding of continuity of symptomatology, and the intervening normal x rays and VA exams are strong probative evidence that this condition did not manifest in service or the one year following separation.  Therefore, service connection on a presumptive basis must be denied.   38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 


ORDER

The application to reopen the claim for entitlement to service connection for residuals of a head injury, to include TBI, not to include: headaches; scars; or hearing loss is granted.  The claim is granted to this extent only.

Entitlement to service connection for TBI residuals (other than headaches, scars and hearing loss) is denied.
	
Entitlement to service connection for a right leg/ankle condition is denied. 

Entitlement to service connection for a cervical spine condition is denied. 


REMAND

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a June 2014 VA examination.  However, this examiner mistakenly thought that no opinion as to the etiology of the Veteran's tinnitus was necessary, and so did not provide one.  The Veteran has claimed that his tinnitus is caused by his service-connected hearing loss and his head injury in service.  A new opinion-based on full review of the record and supported by clearly stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to an appropriate medical professional to obtain an opinion as to the etiology of the Veteran's tinnitus.  This remand order leaves any in-person examination to the discretion of the examiner.  If the examiner feels an examination is necessary to provide the requested opinions, then schedule the Veteran for an examination.  The examiner should review the claims file and provide the following information:

1.  Is the Veteran's tinnitus at least as likely as not (50 percent or greater probability) caused or aggravated by his active service, including:
a.  his conceded noise exposure as a machine technician?
b.  his conceded head injury from an April 1990 motor vehicle accident?
c.  Is the Veteran's tinnitus at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected bilateral hearing loss?
	
The examiner should discuss the significance, if any, of the article supplied by the Veteran in January 2018 and titled "Chronic tinnitus resulting from head or neck injuries."

2.  Readjudicate the Veteran's claim.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


